Howk, J. —
In this case, the same questions are presented for our decision, in substantially the same way, as those which were considered and decided by this court in Lockwood v. Ferguson, ante, p. 380. Upon the authority of the case cited, this ease must be decided as that was decided. See, also, Storms v. Stevens, 104 Ind. 46, where the questions referred to are more fully considered.
The judgment is reversed with costs, and the cause remanded with instructions to sustain the demurrer to the complaint.